DETAILED ACTION
Applicant’s amendment filed January 22, 2021 is acknowledged.
Claims 2, 5, and 22 are cancelled as previously indicated.
Claims 1, 3, 4, 6-21, and 23-30 are currently pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 4, 12, 13, 15-17, 19-21, 24, 25, 27, 29, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Yi et al. (hereinafter Yi) (U.S. Patent Application Publication # 2015/0195069 A1) in view of Huang et al. (hereinafter Huang) (WIPO International Publication # WO 2013/008958 A1), and further in view of MOULSLEY et al. (hereinafter Moulsley) (U.S. Patent Application Publication # 2014/0105164 A1).
Regarding claims 1, 20, 29, and 30, Yi teaches and discloses a method and apparatus for wireless communication, in a system (figure 25) comprising: a processor (2560, figure 25); memory in electronic communication with the processor (2570, figure 25); and the processor and memory configured to: 
identify a transmission time interval (TTI) comprising cascaded control information ([0045]), the cascaded control information comprising a TTI-level common control information and TTI-level UE-specific control information ([0088]; common search space and UE-specific space), 
([0076]; [0090]; teaches the start point of a search space differs depending on whether the search space is a common space or terminal specific space).
However, Yi may not expressly disclose the TTI-level common control information having a pointer to a location of the TTI-level UE-specific control information, demodulating the TTI-level common control information to obtain the pointer; and demodulating the TTI-level UE-specific control information at the location identified by the pointer.
Nonetheless, in the same field of endeavor, Huang teaches and suggests the TTI-level common control information having a pointer (specific bits within the control information) to a location of the TTI-level UE-specific control information, demodulating the TTI-level common control information to obtain the pointer; and demodulating the TTI-level UE-specific control information at the location identified by the pointer (page 6, lines 13-20; teaches “…the receiving unit configured to receive the control channel region information…the control channel region information comprises a format indicator…format indicator comprises a specific bit indicating the UE specific search space and the parsing unit is configured to obtain the UE specific search space based on the specific bit…”; page 21, lines 9-21; teaches the UE demodulates the information at the location indicated based on the specific bit in the control information; page 23, lines 23-25; page 24, lines 1-3; teaches a control information containing specific bit information regarding the location of UE specific search space for demodulating the information accordingly).

However, Yi, as modified by Huang, may not expressly disclose receiving semi-persistent scheduling (SPS) information indicating semi-persistent resources, the SPS information identifying the location of the TTI-level UE-specific control information.
Nonetheless, in the same field of endeavor, Moulsley teaches and suggests receiving semi-persistent scheduling (SPS) information indicating semi-persistent resources, the SPS information identifying the location of the TTI-level UE-specific control information ([0046]; [0068]; [0140]-[0144]; teaches receiving SPS information indicating the resource and location of UE-specific search space; [0259]; [0274]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate receiving SPS information indicating the location of UE-specific resource allocation as taught by Moulsley with the method and apparatus as disclosed by Yi, as modified by Huang, for the purpose of communicating control information for resource sharing and constructing a search space to efficiently transmit a control channel.

claim 3, Yi, as modified by Huang and Moulsley, discloses the claimed invention, but may not expressly disclose wherein: the pointer comprises resource block (RB) allocation information for the location of the TTI-level UE-specific control information. 
Nonetheless, Huang further teaches and suggests wherein: the pointer (specific bits within the control information) comprises resource block (RB) allocation information for the location of the TTI-level UE-specific control information (page 6, lines 13-20; teaches “…the receiving unit configured to receive the control channel region information…the control channel region information comprises a format indicator…format indicator comprises a specific bit indicating the UE specific search space and the parsing unit is configured to obtain the UE specific search space based on the specific bit…”; page 21, lines 9-21; teaches the UE demodulates the information at the location indicated based on the specific bit in the control information; page 23, lines 23-25; page 24, lines 1-3; teaches a control information containing specific bit information regarding the location of UE specific search space for demodulating the information accordingly).

Regarding claims 4 and 21, Yi, as modified by Huang and Moulsley, discloses the claimed invention, but may not expressly disclose wherein the SPS information indicating the semi-persistent resources is received prior to identifying the TTI.
Nonetheless, Moulsley further teaches and suggests wherein the SPS information indicating the semi-persistent resources is received prior to identifying the ([0046]; [0068]; [0140]-[0144]; teaches receiving SPS information indicating the resource and location of UE-specific search space; [0259]; [0274]).

Regarding claims 12 and 25, Yi, as modified by Huang and Moulsley, further teaches and discloses decoding a signal comprising a grouped payload and the TTI-level UE-specific control information, wherein the grouped payload comprises a first payload designated to the UE and a second payload designated to another UE; and determining a portion of the signal that includes the second payload based at least in part on the TTI-level UE-specific control information (figure 1; [0042]; [0057]; teaches the data region and control region; [0101]). 

Regarding claim 13, Yi, as modified by Huang and Moulsley, further teaches and discloses identifying and demodulating broadcast control information received as unicast information in the TTI-level UE-specific control information ([0076]; [0088]; [0090]; teaches the UE-specific control information). 

Regarding claims 15 and 27, Yi, as modified by Huang and Moulsley, further teaches and discloses receiving a first demodulation reference signal (DMRS) within the cascaded control information; and demodulating the TTI-level common control information based at least in part on the first DMRS ([0111]; [0123]; teaches a DM-RS for demodulating the data). 

claim 16, Yi, as modified by Huang and Moulsley, further teaches and discloses determining the cascaded control information comprises an incoming data assignment for the UE; and demodulating a second TTI-level UE-specific control information based on the first DMRS, the second TTI-level UE-specific control information occupying a subset of frequency resources that follows the cascaded control information ([0111]; [0123]; teaches a DM-RS for demodulating the data). 

Regarding claim 17, Yi, as modified by Huang and Moulsley, further teaches and discloses demodulating, based at least in part on a second DMRS received in a second TTI, at least one of an FDM control region or data region in the second TTI ([0049]; [0057]; [0111]; [0123]; teaches demodulating the OFDM data and control region).

Regarding claim 19, Yi, as modified by Huang and Moulsley, further teaches and discloses entering a microsleep for a remainder of the second TTI upon determining that the second TTI does not contain the transmission for the UE ([0194]; [0199]; [0217]; teaches sleep mode). 

Regarding claim 24, Yi, as modified by Huang and Moulsley, further teaches and discloses identifying a resource block that includes the TTI-level UE-specific control information; and determining whether the identified resource block is assigned to the UE based at least in part on the TTI-level UE-specific control information ([0058]; [0113]; [0190]; teaches identifying the resource block, RB). 

Claims 14, 18, 26, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Yi et al. (hereinafter Yi) (U.S. Patent Application Publication # 2015/0195069 A1) in view of Huang et al. (hereinafter Huang) (WIPO International Publication # WO 2013/008958 A1) and MOULSLEY et al. (hereinafter Moulsley) (U.S. Patent Application Publication # 2014/0105164 A1), and further in view of Zhuang et al. (hereinafter Zhuang) (U.S. Patent Application Publication # 2015/0304017 A1).
Regarding claims 14 and 26, Yi, as modified by Huang and Moulsley, discloses the claimed invention, but may not expressly disclose the location of the TTI-level UE-specific control information is at an intersection of a subset of time resources within a TTI and a subset of frequency resources within the TTI. 
Nonetheless, in the same field of endeavor, Zhuang further teaches and suggests the location of the TTI-level UE-specific control information is at an intersection of a subset of time resources within a TTI and a subset of frequency resources within the TTI ([0029]; [0030]; figure 4-5; teaches the starting location of a second control region is at an intersection of the frequency and time resources of the subframe as depicted in the figures).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the starting location of a second control region is at an intersection of the frequency and time resources of the subframe as taught by Zhuang with the method and apparatus as disclosed by Yi, as modified by Huang and Moulsley, for the purpose of communicating control information for resource sharing, as suggested by Zhuang.

claims 18 and 28, Yi, as modified by Huang and Moulsley, further teaches and discloses demodulating a second cascaded control information at an intersection of a second subset of time resources within a second TTI and a second subset of frequency resources within the second TTI; and determining, from a second TTI-level common control information received in the second cascaded control information, that the second TTI does not contain a transmission for the UE. 
Nonetheless, in the same field of endeavor, Zhuang further teaches and suggests demodulating a second cascaded control information at an intersection of a second subset of time resources within a second TTI and a second subset of frequency resources within the second TTI; and determining, from a second TTI-level common control information received in the second cascaded control information, that the second TTI does not contain a transmission for the UE ([0029]; [0030]; figure 4-5; teaches the starting location of a second control region is at an intersection of the frequency and time resources of the subframe as depicted in the figures).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the starting location of a second control region is at an intersection of the frequency and time resources of the subframe as taught by Zhuang with the method and apparatus as disclosed by Yi, as modified by Huang and Moulsley, for the purpose of communicating control information for resource sharing, as suggested by Zhuang.



Allowable Subject Matter
Claims 6 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claims 7-11 are objected to based on their dependency on claim 6.

Response to Arguments
Applicant’s arguments, filed January 22, 2021, with respect to the rejection(s) of claim(s) 1, 3, 4, 6-21, and 23-30 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of MOULSLEY et al. (U.S. Patent Application Publication # 2014/0105164 A1).

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUK JIN KANG whose telephone number is (571)270-1771.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on (571) 272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/Suk Jin Kang/
Examiner, Art Unit 2477
March 23, 2021